Listing Report:Supplement No. 107 dated Nov 20, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Listing Report supplements the prospectus dated Jul 13, 2009 and provides information about each loan request (referred to as a "listing") and series of Borrower Payment Dependent Notes (the "Notes") we are currently offering. Prospective investors should read this Listing Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. The following series of Notes are currently being offered: Borrower Payment Dependent Notes Series 417479 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $7,000.00 Prosper Rating: C Auction Duration: 7 days Term: 36 months Estimated loss: 6.5% Starting lender yield: 21.17% Starting borrower rate/APR: 22.17% / 24.44% Starting monthly payment: $267.95 Auction yield range: 8.29% - 21.17% Estimated loss impact: 7.00% Lender servicing fee: 1.00% Estimated return: 14.17% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 9 First credit line: Mar-1987 Debt/Income ratio: 27% Credit score: 640-659 (Nov-2009) Current / open credit lines: 15 / 15 Employment status: Full-time employee Now delinquent: 1 Total credit lines: 27 Length of status: 6y 4m Amount delinquent: $0 Revolving credit balance: $107,526 Occupation: Executive Public records last 12m / 10y: 0/ 1 Bankcard utilization: 68% Stated income: $75,000-$99,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 1 Screen name: nonprofexec Borrower's state: California Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Help my daughter's new business Purpose of loan:My daughter is a brilliant photographer who graduated one year ago from a major art college. She has worked hard to build her business and is beginning to receive recognition, including featured work in many local magazines, but she is still a "starving artist". I want to help her realize her potential by purchasing some of the things she needs (lenses, "soft boxes", etc.) to really launch herself as a successful photographer. She is a wonderful young woman, who has worked very hard all of her life. I just want to make sure her dreams come true. My financial situation:I am a good candidate for this loan because?although I have a heavy debt load, which pulls my fico score down, I have never been delinquent on a single payment. I am a homeowner, a respected member of the community (where I have lived my whole life), and a successful executive director of a nonprofit agency. Much of my debt is student loans which I took out for my daughter, and which she is helping to repay (however they are reflected on my credit report, in full). Monthly net income: $ 6000 Monthly expenses: $ ??Housing: $2,700 ??Insurance: $275 ??Car expenses: $75 ??Utilities: $95 ??Phone, cable, internet: $160 ??Food, entertainment: $200 ??Clothing, household expenses $150 ??Credit cards and other loans: $650 ??Other expenses: $ Information in the Description is not verified. Borrower Payment Dependent Notes Series 430893 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $15,000.00 Prosper Rating: D Auction Duration: 7 days Term: 36 months Estimated loss: 10.0% Starting lender yield: 11.29% Starting borrower rate/APR: 12.29% / 14.43% Starting monthly payment: $500.29 Auction yield range: 11.29% - 11.29% Estimated loss impact: 10.24% Lender servicing fee: 1.00% Estimated return: 1.05% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 7 First credit line: Feb-2001 Debt/Income ratio: 13% Credit score: 760-779 (Oct-2009) Current / open credit lines: 7 / 7 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 13 Length of status: 8y 6m Amount delinquent: $0 Revolving credit balance: $12,445 Occupation: Realtor Public records last 12m / 10y: 0/ 0 Bankcard utilization: 47% Stated income: $50,000-$74,999 Delinquencies in last 7y: 1 Homeownership: Yes Inquiries last 6m: 0 Screen name: RL8TR Borrower's state: Texas Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Consolidate Debt Purpose of loan:This loan will be used to payoff two credit cards and consolidate the debt. Right now the interest rates are 24% and 25% respectively. This is unreasonable. I will be canceling both cards once I consolidate the debt. My financial situation:I am a good candidate for this loan because I always make my payments and I am a respected member of my community. My business is currently increasing every year by 10% and I expect the same growth next year. The debt that I will be paying off accumulated after the stock market crash of last year when real estate business dried up for an entire quarter. I have been trying to work it off ever since. It is almost impossible to get to even with the interest rates the cards carry. Thank you for your consideration. Information in the Description is not verified. Borrower Payment Dependent Notes Series 434381 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $7,000.00 Prosper Rating: AA Auction Duration: 7 days Term: 36 months Estimated loss: 1.5% Starting lender yield: 9.04% Starting borrower rate/APR: 10.04% / 10.38% Starting monthly payment: $226.00 Auction yield range: 3.29% - 9.04% Estimated loss impact: 1.51% Lender servicing fee: 1.00% Estimated return: 7.53% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 7 First credit line: Nov-1978 Debt/Income ratio: Self-employed (DTI Not Calculated) Credit score: 820-839 (Nov-2009) Current / open credit lines: 9 / 8 Employment status: Self-employed Now delinquent: 0 Total credit lines: 24 Length of status: 13y 8m Amount delinquent: $0 Revolving credit balance: $40,081 Occupation: Sales - Commission Public records last 12m / 10y: 0/ 0 Bankcard utilization: 35% Stated income: $100,000+ Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 1 Screen name: balanced-market7 Borrower's state: NorthCarolina Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Buying the lot next door! Purpose of loan:This loan will be used to? purchase the lot next door.? A great deal came up on the property adjacent to ours, and we need a few thousand more to complete the purchase.? We don't want to take the money out of our money market account, but we want to get the last few thousand dollars right away so we don't miss out on the deal!? Also, we'd like to try this site out for ourselves before we decide that we may use it as a good investment opportunity.My financial situation:I am a good candidate for this loan because? I have never defaulted on any loan.? My credit rating is excellent, over 750.? I purchased my first car on my own at 16, and got my first credit card at 18.? Information in the Description is not verified. Borrower Payment Dependent Notes Series 434387 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $5,000.00 Prosper Rating: E Auction Duration: 7 days Term: 36 months Estimated loss: 14.0% Starting lender yield: 34.00% Starting borrower rate/APR: 35.00% / 37.45% Starting monthly payment: $226.18 Auction yield range: 14.29% - 34.00% Estimated loss impact: 15.57% Lender servicing fee: 1.00% Estimated return: 18.43% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 6 First credit line: Oct-1978 Debt/Income ratio: 29% Credit score: 660-679 (Nov-2009) Current / open credit lines: 11 / 11 Employment status: Full-time employee Now delinquent: 1 Total credit lines: 26 Length of status: 29y 3m Amount delinquent: $387 Revolving credit balance: $33,535 Occupation: Teacher Public records last 12m / 10y: 0/ 0 Bankcard utilization: 84% Stated income: $50,000-$74,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 0 Screen name: successful-repayment Borrower's state: Mississippi Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Avoid checking account overdrafts Purpose of loan:This loan will be used to? to pay off my payday loans that I have acquired and have caused me to go into overdraft at the beginning of each month because the money comes out of my check and I don't have enough to pay my bills.? Payday loans are dangerous to get and I have learned the hard way.? I will be much better of if I cant pay these in full because I will then be able to? make payment on my other bills.My financial situation:I am a good candidate for this loan because? I? have a full time job and have a decent salary.? I also have learned a very valuable lesson and I am eager to get out of debt.Monthly net income: $
